           Case 4:21-cv-00054-DPM Document 6 Filed 02/02/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

TROY DENSON                                                      PLAINTIFF

v.                           No. 4:21-cv-54-DPM

DOES                                                        DEFENDANTS

                                    ORDER
        1. Denson hasn't paid the $402 filing and administrative fees or
filed an application to proceed in forma pauperis. He must do one or the
other by 4 March 2021. If he doesn't, then his case will be dismissed
without prejudice. LOCAL RULE 5.5(c)(2).
        2. Denson' s mail is being returned undelivered. Doc. 3 & 4. He
must also update his address with the Clerk of Court by 4 March 2021.
If he doesn't, then his case will be dismissed without prejudice. LOCAL
RULE     5.5(c)(2).
        2. The Court directs the Clerk to mail Denson an application to
proceed in forma pauperis. If the Court grants Denson permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§    1915(b).
  Case 4:21-cv-00054-DPM Document 6 Filed 02/02/21 Page 2 of 2



So Ordered.

                                              v
                            D .P. Marshall Jr.
                            United States District Judge




                              -2-
